Citation Nr: 1604380	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  09-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

The Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 






INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from November 1965 to April 1966 and from May 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angles, California, which in pertinent part granted service connection for prostate cancer.  The Veteran appealed the issue of a higher initial rating for prostate cancer and, in an April 2014 decision, the Board granted a higher initial rating for prostate cancer and took jurisdiction over the implied claim of TDIU and remanded the issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a total disability rating for compensation based on individual unemployability is part of an increased rating claim when such a claim is raised by the record).  

The issues of reopening service connection for posttraumatic stress disorder (PTSD) and an increased rating for bilateral hearing loss have been raised by the record in a June 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  The appeal is REMANDED to the AOJ.  


REMAND

In the April 2014 decision, the Board remanded the issue of TDIU for consideration on an extraschedular basis under 38 C.F.R. § 4.16(b).  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16. 

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).   For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria. It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director, Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

As stated above, the Board remanded this claim for adjudication as to whether the Veteran is entitled to TDIU under 38 C.F.R. § 4.16(b), as the Veteran has a combined rating of 40 percent and does not meet the criteria under 38 C.F.R. § 4.16(a); however, the record does not reflect that referral to the Director of Compensation and Pension Services was made.  The evidence of record shows that the Veteran was self-employed as the owner of a residential construction company, and the Veteran's business income has been below the poverty threshold since 2010.  See September 2015 Tax Returns submitted by the Veteran.  The Veteran stated that the residuals of prostate cancer and back disability prevent him from continuing work and maintaining substantial gainful employment, although he also has a non-service-related eye disorder.  See October 2014 Application for Increased Compensation based on Unemployability.  The Board finds that the Veteran's service-connected disabilities are of sufficient severity to raise a question as to whether he is precluded from obtaining or maintaining substantially gainful employment, so that referral to the Director, Compensation and Pension Service for consideration of TDIU under 38 C.F.R. § 4.16(b) is warranted.  

Accordingly, the issue of TDIU is REMANDED for the following action:

1.  In accordance with 38 C.F.R. § 4.16(b), refer the issue of TDIU to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication of TDIU.    

2.  If any aspect of the appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







